Case 17-20676-jrs        Doc 66       Filed 05/06/19 Entered 05/06/19 08:21:15                      Desc Main
                                      Document      Page 1 of 6




 IT IS ORDERED as set forth below:



 Date: May 3, 2019
                                                           _____________________________________
                                                                       James R. Sacca
                                                                 U.S. Bankruptcy Court Judge

 _______________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                 GAINESVILLE DIVISION

  IN RE:                                                )        CHAPTER 13
                                                        )
  EMMA LOUISE COBB,                                     )        CASE NO. 17-20676-jrs
                             Debtors.                   )
  ---------------------------------------------------------------------------------------------------
                                                        )
  THE BANK OF NEW YORK MELLON )
  F/K/A THE BANK OF NEW YORK AS                         )
  SUCCESSOR IN INTEREST TO JP                           )
  MORGAN CHASE BANK, N.A. AS                            )
  TRUSTEE FOR STRUCTURED ASSET )
  SECURITIES CORPORATION                                )         CONTESTED MATTER
  MORTGAGE PASS-THROUGH                                 )
  CERTIFICATES, SERIES 2005-16                          )
                             Movant,                    )
                                                        )
  v.                                                    )
                                                        )
  EMMA LOUISE COBB,                                     )
  NANCY J. WHALEY, Trustee                              )
                             Respondents.               )
  ____________________________________/

                                          CONSENT ORDER

           This matter arose upon the motion of The Bank of New York Mellon f/k/a The

  Bank of New York as successor in interest to JP Morgan Chase Bank, N.A. as Trustee

  for Structured Asset Securities Corporation Mortgage Pass-Through Certificates,
Case 17-20676-jrs     Doc 66   Filed 05/06/19 Entered 05/06/19 08:21:15 Desc Main
                               Document       Page 2 of 6
  Series 2005-16 (“Movant”), filed February 04, 2019 (Doc. No. 64) to modify the stay of

  11 U.S.C. §362(a) to allow Movant to foreclose on Debtor’s real property known as 2695

  Oxbow Court, Buford, Georgia 30519 (the “Property”). The motion was scheduled for

  hearing March 14, 2019 (Doc. No. 64) and court rescheduled for March 28, 2019 (the

  “Hearing”) and notice was provided to Debtor(s), Debtor’s Attorney and Trustee.

         Movant and Debtor acknowledge and agree that (1) the total post-petition

  arrearage through March 22, 2019 is $5,174.79, (includes: March 01, 2018 through April

  01, 2019 payments totaling @ $2,547.62 per month and Attorney fees and cost of

  $1,031.00; less suspense amount of -$951.45).

  THE PARTIES AGREE as follows:

  (1)    Regarding curing the arrearage; Debtor will amend Plan to add fees and cost in the

  amount of $1,031.00 to their Plan; and

  (2)    Movant will amend the POC (Proof of Claim) to add the fees and costs in the

  amount of $1,031.00; and

  (3) The remaining balance of $4,143.79 will be cured over nine months with (8) months

  in the amount of $460.42 per month and (1) month in the amount of $460.43 due on the

  15th day of each month beginning with May 15, 2019; and

  (4) Debtor will continue to pay Movant the regular monthly mortgage payment of

  $2,547.62, due on the 1st day of each month beginning with the payment due for May 01,

  2019; and

  (5) Debtor also agrees to pay all hazard insurance premiums for which Movant does not

  maintain an escrow account when the same become due. (If applicable)

  (6) The Debtor shall mail all payments to Movant in care of its servicer Nationstar

  Mortgage LLC as follows:

                            NATIONSTAR MORTGAGE, LLC
                                ATTN: BANKRUPTCY
                                  PO BOX 619094
                              DALLAS, TEXAS 75261-9741
Case 17-20676-jrs     Doc 66     Filed 05/06/19 Entered 05/06/19 08:21:15             Desc Main
                                 Document      Page 3 of 6

  Based on the foregoing agreement, Debtor and Movant consent to the terms hereof;

  accordingly, it is hereby

         ORDERED that, upon the delinquency of Debtor in the payment of the arrearage

  cure payment due on May 01, 2019 or any regular monthly mortgage payments which

  come due during this bankruptcy proceeding, Movant may be permitted to recover and

  dispose of the Property pursuant to applicable state law only after submitting a

  Delinquency Motion (as more particularly described below) and the entry of an order

  modifying the automatic stay of 11 U.S.C. §362 in the following manner:

         (A)     Counsel for Movant shall serve both Debtor and Debtors’ counsel of

  record with written notice of the specific facts of the delinquency (the “Delinquency

  Notice”); said notice may be contained in a letter but shall

                 (1) state that Debtor may cure the delinquency within ten (10) calendar

                     days of receipt of said notice, and

                 (2) shall specifically provide the correct street address for mailing or

                     delivering such payment;

         Pursuant to this order, Debtor shall be presumed to have received the Delinquency

  Notice on the fifth (5th) calendar day following the mailing of said notice by Counsel for

  Movant; provided, however, that

                 (a) the Delinquency Notice is properly addressed to Debtor at the address

                     set forth on the Distribution List attached to this Order pursuant to

                     BLR 9013-3(c) (2) ND GA, unless Movant or Counsel for Movant

                     receives notice in writing of a change in Debtor’s address within a

                     reasonable time prior to mailing of the Delinquency Notice; and

                 (b) the Delinquency Notice is not returned to Counsel for Movant by the

                     U.S. Postal Service as undeliverable by reason of improper address.
Case 17-20676-jrs     Doc 66      Filed 05/06/19 Entered 05/06/19 08:21:15 Desc Main
                                  Document        Page 4 of 6
         (B)     If Debtor fails to cure the delinquency within ten (10) days of receipt of

  said written notice, Counsel for Movant may present to the Court, after service on both

  the Debtor and Debtors’ counsel:

                 (1) a motion, which must contain allegations of the specific facts of the

                     delinquency; provided, however, that, instead of alleging the facts of

                     the delinquency in the motion (the averments of which are subject to

                     Rule 9011), the motion may be accompanied by an affidavit from

                     Movant setting forth the specific facts of the delinquency;

                 (2) a copy of the Delinquency Notice, together with

                 (3) a proposed order (the motion, copy of the Delinquency Notice and

                     the proposed order are herein collectively referred to as the

                     “Delinquency Motion”).

         (C)     In the event of the Debtor’s failure to cure any such default of this Consent

  Order, Movant agrees to provide the Chapter 13 Trustee with twenty (20) days notice of

  the Debtor’s failure to cure said default. During said twenty (20) day period the Trustee

  may file a motion to convert the case to a Chapter 7 or he/she may file a motion to sell

  the subject property. If a motion to convert or a motion to sell the property is not filed

  within the aforementioned twenty (20) day period, the mortgager holder may be entitled

  to an Order from this Court lifting the automatic.

         (D)     The Trustee is instructed to cease funding the claim if stay is lifted for The

  Bank of New York Mellon c/o Nationstar Mortgage LLC, as successor trustee in this

  Chapter 13 case

         Upon presentation of said Delinquency Motion, and provided the Trustee has not

  filed the motion to convert within the time frame specified above, the Court may enter an

  order modifying the stay as to the Property, without further hearing. If any proceeds

  remain from the foreclosure sale after application to Movant’s lawful indebtedness, fees
Case 17-20676-jrs       Doc 66  Filed 05/06/19 Entered 05/06/19 08:21:15 Desc Main
                                Document        Page 5 of 6
  and foreclosure costs, Movant or its counsel shall promptly forward such excess proceeds

  to the Trustee. It is further

          ORDERED that strict compliance provision on this order is for Nine (9) months.

  It is further,

          ORDERED that the Clerk of Court shall serve this Order to the parties set forth

  on the distribution list attached hereto.

                                    [END OF DOCUMENT]


  Prepared and Presented by:

  /s/ Cory P. Sims
  Cory P. Sims, Esquire
  Georgia Bar No.: 701802
  Albertelli Law
  100 Galleria Parkway, Suite 960
  Atlanta, GA 30339
  Assistant’s Telephone: (813) 221-4743 ext. 1947
  Facsimile: (813) 221-9171
  bkfl@albertellilaw.com
  csims@alaw.net


  EXPRESSLY AGREED TO AND ACCEPTED:

  /s/_Matthew T. Nash_______
  Matthew T. Nash
  Georgia Bar No.: 306591
  Jeffrey Field & Associates
  342 North Clarendon Avenue
  Scottdale, GA 30079
  Phone: (404) 499-2700
  Fax: (404) 499-2728
  Email: contactus@fieldlawoffice.com
Case 17-20676-jrs     Doc 66    Filed 05/06/19 Entered 05/06/19 08:21:15           Desc Main
                                Document      Page 6 of 6

  NO OPPOSITION:

  /s/_Eric W. Roach __________
  Eric W. Roach
  Georgia Bar No.: 143194
  Attorney for Nancy J. Whaley,
  Standing Ch. 13 Trustee
  303 Peachtree Center Avenue
  Suite 120, Suntrust Garden Plaza
  Atlanta, GA 30303
  Telephone: (678) 992-1201


                                    DISTRIBUTION LIST

         This Distribution List is pursuant to a Consent Order that has been reached in the
  above styled case.


  Cory P. Sims
  Attorney for Secured Creditor
  100 Galleria Parkway, Suite 960
  Atlanta, GA 30339

  Debtor
  Emma Louise Cobb
  2695 Oxbow Court
  Buford, GA 30519

  Attorney for Debtor
  R. Jeffrey Field
  Jeffrey Field & Associates
  342 North Clarendon Avenue
  Scottdale, GA 30079
  Phone: (404) 499-2700
  Fax: (404) 499-2728
  Email: contactus@fieldlawoffice.com


  Trustee
  Nancy J. Whaley
  Nancy J. Whaley, Standing Ch. 13 Trustee
  303 Peachtree Center Avenue
  Suite 120, Suntrust Garden Plaza
  Atlanta, GA 30303
  Phone: (678) 992-1201
